Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment of the claims, filed January 20, 2022, caused the withdrawal of the rejection of claims 16-19, 21, and 25-29 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2010/0190994) in view of Jiarong et al. (CN 102127073) as set forth in the Office action mailed December 8, 2021.
The prior art fails to teach or make obvious the applicant’s claimed invention. The closest prior art Lee et al. (US 2010/0190994) (hereafter “Lee”) teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, an electron injection layer, and a cathode (paragraphs [0264]-[0269]). Lee teaches that the electron transporting layer can be composed of 
    PNG
    media_image1.png
    139
    282
    media_image1.png
    Greyscale
 (paragraph [0030]). Lee teaches that the electron injection layer is composed of Liq, 
    PNG
    media_image2.png
    84
    88
    media_image2.png
    Greyscale
, which is a quinolate 
Lee does not teach where the 
    PNG
    media_image3.png
    49
    65
    media_image3.png
    Greyscale
 groups are the groups taught by the applicant. 
The prior art fails to teach or make obvious the claimed groups 
    PNG
    media_image4.png
    40
    45
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    54
    53
    media_image5.png
    Greyscale
. The prior art teaches the following groups, 
    PNG
    media_image4.png
    40
    45
    media_image4.png
    Greyscale
 in Hiraoka et al. (J. Am. Chem. Soc. 2006, 128, 13038-13039) (hereafter “Hiroaka”), but Hiraoka nor the prior art make obvious modifying other compounds to make compounds that meet the applicant’s claimed invention; therefore, claims 16-20, 23, 25-29, and 31-43 (renumbered 1-24) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759